In re: Amatile Lacombe, et al. applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Acadia. 256 So.2d 147.
Application denied. For the purpose of our review we do not treat the judgment as being final. All rights reserved.
TATE, J., concurs in denial.
The judgment of the Court of Appeal is final as to the issues adjudicated, as to which there is no error; The Per Curiam properly notes also that as to issues not decided and the allocation of costs, review is available after the trial court determination.
DIXON, J., concurs in the denial.